Per Curiam:
We do not think that the statute of frauds is applicable to the facts of this case. No question arises as to the validity of the title sold, nor as to the form and effect of the conveyance by which it was transferred.
The contention relates to the payment of the purchase money.
The right of the plaintiff below does not rest on the contract between the vendor and vendee only; but on the super-added agreement of the vendee made with the plaintiff to pay the latter the sum in question.
The ease was correctly tried.
Judgment affirmed.